DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species A-B, Sub-Species 1-2, and Sub-Sub-Species X-Y-Z , as set forth in the Office action mailed on 10/19/2016 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/19/2016 is partially withdrawn.  Claim 5, directed to Sub-Species 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; claim 11, directed to Sub-Sub-Species Y is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; and claim 12, directed to Sub-Sub-Species Z is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 15-20, directed to Species A remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Vincent Gustafson on 9/21/2021.

The application has been amended as follows: 

Claims 15-20 (Cancelled).

Allowable Subject Matter
Claims 1, 5, 7-12, 23, 27, and 30-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art neither discloses nor suggests in the context of independent claims 1 and 23, the limitations “…a submount comprising…a first end, and a second end; a plurality of active regions…metal connection elements in electrical contact with said plurality of active regions, wherein said metal connection elements are configured such that at least one active region of said plurality of active regions can receive an electrical signal independent from other active regions of said plurality of active regions, and at least one of said metal connection elements comprises an internal interconnect element including (i) a laterally-extending metal element  buried within the insulating material of said submount in a direction substantially parallel to the plurality of active regions and surrounded from above and below by the insulating material…one or more anode contacts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891